Citation Nr: 0842187	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  04-02 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased evaluation for a service-
connected low back disorder, evaluated as 10 percent 
disabling for the period prior to January 22, 2007.

3.  Entitlement to an increased evaluation for a service-
connected low back disorder, evaluated as 20 percent 
disabling for the period on and after January 22, 2007.

4.  Entitlement to an increased evaluation for service-
connected reactive airway disease, evaluated as 10 percent 
disabling for the period prior to January 11, 2007.

5.  Entitlement to an increased evaluation for service-
connected reactive airway disease, currently evaluated as 30 
percent disabling.

6.  Entitlement to an initial compensable evaluation for 
service-connected sinusitis with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1979 and from February 1983 to November 1998.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO).  This case was remanded by the Board 
in August 2006 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's currently diagnosed hypertension is related to 
military service.

2.  The medical evidence of record shows that prior to 
September 26, 2003, the veteran's low back disorder was 
manifested by pain and limitation of motion to 70 degrees of 
forward flexion, 10 degrees of extension, and 20 degrees of 
bilateral lateral flexion.

3.  The medical evidence of record shows that for the period 
from September 26, 2003 to January 21, 2007, the veteran's 
low back disorder was manifested by pain and limitation of 
motion to 70 degrees of forward flexion, 10 degrees of 
extension, and 20 degrees of bilateral lateral flexion.

4.  The medical evidence of record shows that for the period 
on and after January 22, 2007, the veteran's low back 
disorder was manifested by pain and limitation of motion to 
35 degrees of forward flexion, 15 degrees of extension, 15 
degrees of bilateral lateral flexion, and 15 degrees of 
bilateral rotation.

5.  The medical evidence of record shows that, for the period 
prior to July 17, 2003, the veteran's reactive airway disease 
was manifested by asthma that required intermittent 
inhalational bronchodilator therapy.

6.  The medical evidence of record shows that for the period 
on and after July 17, 2003, the veteran's reactive airway 
disease was manifested by asthma that required daily 
inhalational bronchodilator therapy.

7.  The medical evidence of record shows that the veteran's 
sinusitis and headaches are manifested by occasional 
headaches, sinus congestion, and sinus pain.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).

2.  The criteria for a rating in excess of 10 percent for a 
low back disorder for the period prior to January 22, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

3.  The criteria for a rating in excess of 20 percent for a 
low back disorder for the period on and after January 22, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008)

4.  The criteria for an evaluation in excess of 10 percent 
for reactive airway disease for the period prior to July 17, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2008).

5.  The criteria for an evaluation of 30 percent, but no 
more, for reactive airway disease for the period of July 17, 
2003 to January 11, 2007, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2008).

6.  The criteria for an evaluation in excess of 30 percent 
for reactive airway disease for the period on and after 
January 11, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (2008).

7.  The criteria for an initial compensable evaluation for 
sinusitis with headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6613 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in March 2001 supplied the 
veteran with the duty to notify provisions.  An additional 
letter was also provided to the veteran in September 2006, 
after which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records and VA medical 
treatment records have been obtained.  VA examinations were 
provided to the veteran in connection with his claims.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for his 
entitlement to an increased evaluation claims, the full text 
of the relevant diagnostic codes was provided to the veteran 
in a November 2007 supplemental statement of the case.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Accordingly, the Board finds that the veteran was supplied 
with information sufficient for a reasonable person to 
understand what was needed.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Hypertension

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including hypertension, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of reporting blood pressure readings, the 
systolic blood pressure reading will be listed first, 
followed by a slash, and the diastolic blood pressure reading 
will be listed last.

The veteran's service medical records include multiple blood 
pressure readings with systolic blood pressure of 140 or 
greater and/or diastolic blood pressure of 100 or greater.  A 
February 1988 re-enlistment examination gave a diagnosis of 
possible hypertension, not considered disabling.  The veteran 
was recommended to "come in 3 [times] within a week for 
[blood pressure] check if still with diastolic in 90's will 
start on medications."  The medical evidence of record does 
not show that the veteran was subsequently started on blood 
pressure medication.

A September 1989 medical report stated that the veteran had 
elevated blood pressure during a dental examination.  The 
veteran was subsequently sent for a February 1990 
consultation for possible hypertension, at which time his 
blood pressure was 128/85.  A January 1996 medical report 
stated that the veteran should be placed in a hypertension 
screening program.

After separation from military service, a May 1999 VA general 
medical examination report stated that the veteran had a 
family history of high blood pressure.  On physical 
examination, the veteran's blood pressure readings were 
122/60, 115/65, and 118/55.  The diagnosis was normotensive.

A July 1999 VA outpatient medical report gave an assessment 
of borderline blood pressure elevation, chronically by the 
veteran's report.  An October 1999 VA outpatient medical 
report gave an assessment of continuing borderline 
hypertension.  An August 2000 VA outpatient medical report 
gave an assessment of blood pressure "acceptable today."  

July 2003 and August 2004 VA outpatient medical reports gave 
assessments of borderline hypertension.  A February 2005 VA 
outpatient medical report gave an assessment of 
pre-hypertension.  A June 2006 VA outpatient medical report 
gave an assessment of elevated blood pressure.

A January 2007 VA examination report stated that the 
veteran's claims file had been reviewed.  The examiner stated 
that the veteran was recently diagnosed with hypertension in 
Mexico and was taking antihypertensive medications.

He was screened for pre-hypertension when 
he was in the [N]avy. . . . He did not 
come out as hypertensive.  He was never 
started on medications.  He has been seen 
with the VA for his primary care since 
1999.  There are a multitude of blood 
pressures in his VA file.  He has several 
blood pressures that are above the 140/90 
level.  Each time these are repeated, he 
comes out in what is currently considered 
the normal range.  He has not met the 
criterion for hypertension while he has 
been seen at the VA and has not been put 
on antihypertensives.  His usual blood 
pressure is about 130/80.  On active duty 
his blood pressure was normal when he was 
under no duress and with an appropriate 
sized cuff.  It was elevated when he had 
respiratory distress, [or] other 
psychologically traumatic episodes.  He 
did not meet the diagnostic criteria for 
[a] diagnosis of [hypertension]. . . . He 
would now be considered hypertensive.  He 
was not considered hypertensive during 
any of the periods before now.

The diagnosis was hypertension.  The examiner 
stated that the veteran

has just now met the criterion for 
hypertension.  He has not previously met 
the criterion for hypertension and has 
been shown to not meet the criterion, 
both on active duty and at time[s] in his 
treatment [at] the VA. . . . His 
hypertension is not service related.  It 
has not become solid or diagnosable prior 
to him being out of the service 6 or 7 
years.  He had several sporadic 
elevations in [blood pressure].  This is 
a normal physiologic response to stimuli 
present in most persons.

The medical evidence of record does not show that the 
veteran's currently diagnosed hypertension is related to 
military service.  Despite multiple hypertension screenings, 
a firm diagnosis of hypertension was never made during the 
veteran's active military service or within 1 year of 
separation from military service.  While the veteran has a 
current diagnosis of hypertension, there is no medical 
evidence of record that it is related to military service.  
The only medical evidence of record which provides an opinion 
as to the etiology of the veteran's currently diagnosed 
hypertension is the January 2007 VA hypertension examination 
report.  That report stated that the veteran's currently 
diagnosed hypertension was not related to military service.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed hypertension is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
currently diagnosed hypertension is related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
there is no medical evidence of record which relates the 
veteran's currently diagnosed hypertension to military 
service.  As such, service connection for hypertension is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record which relates the veteran's currently 
diagnosed hypertension to military service, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).


In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Low Back Disorder

Service connection for degenerative changes, lumbosacral 
spine was granted by a September 1999 rating decision and a 
10 percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, effective December 1, 1998.  
Subsequently, a November 2007 rating decision assigned a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 
5242-5237, effective January 22, 2007.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2008).  The hyphenated diagnostic code in this case 
indicates that degenerative arthritis of the spine, under 
Diagnostic Code 5242, was the service-connected disorder, and 
lumbosacral strain, under Diagnostic Code 5237, was a 
residual condition.

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions, effective September 23, 2002 and September 26, 
2003.  VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods on 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (Fed. Cir. 2003).

The medical evidence of record does not show a diagnosis of 
intervertebral disc syndrome, and as such the regulatory 
changes to that disability are irrelevant to the issues 
currently on appeal.  The RO addressed the veteran's claim 
for increase under both the old criteria in the Schedule, in 
the October 2002 rating decision and the December 2003 
statement of the case, and the current regulations, in the 
December 2003 statement of the case and the November 2007 
supplemental statement of the case.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions September 26, 2003 in the appellate 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Evaluation prior to September 26, 2003

An August 2002 VA outpatient medical report stated that the 
veteran complained of low back pain.  The assessment was 
degenerative joint disease of the spine.

An August 2002 VA spine examination report stated that on 
physical examination the veteran was standing erect without 
indication of muscle spasm, guarding, or lisps.  There was 
pain at the lumbosacral level.  On range of motion testing, 
the veteran had forward flexion to 70 degrees, extension to 
10 degrees with pain, and bilateral lateral flexion to 20 
degrees with pain.  The examiner concluded that there was no 
"significant objective abnormality" but that there was 
"genuine painful limitation of motion."  Arthritis of the 
lumbar spine was suspected.  There was functional impairment 
due to pain, but no instability or incoordination.  Weakness 
and fatigability were shown.  A subsequent August 2002 VA 
radiographic report showed osteoarthritis on the right at 
L4-5 and L5-S1.

In a July 2003 VA outpatient medical report, the veteran 
complained of low back pain which had been "bothering him 5 
days a week for y[ea]rs."  He reported that it was better 
with regular exercise and medication.  The veteran reported 
improvement in back pain overnight and an increase with 
walking.  There was no radiation, except occasionally to the 
left posterior upper thigh.  There was no numbness, tingling, 
or weakness in the legs.  On physical examination, the 
veteran's sensation was intact to light touch, his motor 
strength was 5 out of 5, his deep tendon reflexes were 
"2+", and he had a normal gait and coordination.  The 
assessment was chronic low back pain.  The examiner stated 
that there were no "red flag" symptoms and that the 
disorder was "very stable."

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent 
evaluation was warranted for slight limitation of motion and 
a 20 percent evaluation was warranted for moderate limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The medical evidence of record shows that prior to September 
26, 2003, the veteran's low back disorder was manifested by 
pain and limitation of motion to 70 degrees of forward 
flexion, 10 degrees of extension, and 20 degrees of bilateral 
lateral flexion.  38 C.F.R. § 4.71a, Note 2.  Accordingly, 
the Board finds that the limitation of motion shown prior to 
September 26, 2003 warrants no more than a 10 percent 
evaluation under the provisions of Diagnostic Code 5292.  
This is consistent with the general lack of impairment the 
veteran experienced at that time, as evidenced by his 
participation in regular exercise.  Accordingly, an 
evaluation in excess of 10 percent is not warranted prior to 
September 26, 2003 under Diagnostic Code 5292.

Moreover, under the criteria in effect prior to September 26, 
2003, lumbosacral strain was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  A 10 percent 
evaluation was warranted with characteristic pain on motion.  
A 20 percent evaluation was warranted with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  Although pain on motion was 
shown, the medical evidence of record does not show that the 
veteran experienced muscle spasm or loss of lateral spine 
motion prior to September 26, 2003.  Accordingly, an 
evaluation in excess of 10 percent is not warranted prior to 
September 26, 2003 under Diagnostic Code 5295 (2003).

Evaluation from September 26, 2003 to January 21, 2007

In an August 2004 VA outpatient medical report, the veteran 
complained of low back pain which had been "bothering him 
typically 2 days a week, most of the day."  He reported that 
it was worse with "bending wrong" and better with "body 
mechanics."  There was no radiation, except occasionally to 
the bilateral posterior thighs.  There was no numbness, 
tingling, or weakness in the legs.  On physical examination, 
the veteran's sensation was intact to light touch, his motor 
strength was 5 out of 5, his deep tendon reflexes were 
"2+", and he had a normal gait and coordination.

In a December 2005 VA outpatient medical report, the veteran 
reported that his back pain was well controlled.  He rated 
the back pain at a score of 5 on a scale form 1 to 10.  He 
reported that it was non-radiating and he stated that he was 
taking Tylenol with moderate relief.  After physical 
examination, the impression was chronic lower back pain which 
the veteran stated was stable.

In a June 2006 VA outpatient medical report, the complained 
of back pains.  He stated it was a chronic problem and that 
he had treated it with Vicodin in the past.  The veteran 
reported that previously, exercise had reduced the pain but 
that the pain was currently too severe to exercise.  He 
reported spasms in his left low back with radiation to the 
left buttock.  There was no numbness or paresthesias.  The 
veteran did not report bowel or bladder dysfunction.  On 
physical examination, the veteran's left paraspinal area was 
tender to palpation.  He had a normal gait, normal lower 
extremity strength, and normal sensation to light touch.  The 
assessment was low back pain, "acute on chronic."

Under the General Rating Formula for Diseases or Injuries of 
the Spine (General Rating Formula), effective September 26, 
2003, a 10 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2008).

The medical evidence of record shows that for the period from 
September 26, 2003 to January 21, 2007, the veteran's low 
back disorder was manifested by pain and limitation of motion 
to 70 degrees of forward flexion, 10 degrees of extension, 
and 20 degrees of bilateral lateral flexion.

For the period from September 26, 2003 to January 21, 2007, 
there is no medical evidence of record that the veteran's low 
back disorder ever resulted in limitation of flexion to 60 
degrees or less or limitation of the combined range of motion 
of the thoracolumbar spine to 120 degrees or less.  
Furthermore, there is no medical evidence that the veteran 
experienced muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour.  As such, an 
evaluation in excess of 10 percent is not warranted for the 
period from September 26, 2003 to January 21, 2007.  
38 C.F.R. § 5237 (2008).  

Evaluation on and after January 22, 2007

A January 2007 VA spine examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
reported that his employment required him to lift up to 50 
pounds, stand for prolonged periods, walk for prolonged 
periods, and bend.  He reported that there was pain in his 
left lower back at a level of 7 on a scale from 1 to 10.  The 
veteran reported the pain radiated to the buttock and 
occasionally to his hamstrings.  He reported that during a 
flare-up, pain increased to a level of 10 on a scale from 1 
to 10.  The veteran stated that flare-up occurred at least 
once a month, and increased with bending.  He reported 
additional limitation in motion during a flare-up and stated 
that he had to spend more time in bed, avoided bending, and 
avoided heavy lifting.  The veteran reported experiencing 5 
incapacitating episodes over the previous year.  He denied 
weight loss, fever, malaise, dizziness, visual disturbances, 
numbness, weakness, bowel complaints, and bladder complaints.  
The veteran did not use an assistive device of any kind and 
could walk up to 1 mile.  He did not report a history of 
unsteadiness or falling.  The veteran reported mild 
difficulty in completing activities of daily living.  He 
reported taking frequent rest breaks at work, had missed work 
4 times over the previous year, and could not work overtime.

On physical examination, there were no abnormal spinal 
contours.  On range of motion testing, the veteran's lumbar 
spine had forward flexion to 40 degrees with pain at 35 
degrees, extension to 15 degrees with pain at 15 degrees, 
left lateral flexion to 20 degrees with pain at 15 degrees, 
right lateral flexion to 15 degrees with pain at 15 degrees, 
and bilateral rotation to 20 degrees with pain at 15 degrees.  
On repetitive motion testing, there was increased pain, but 
no increase in weakness, fatigability, additional functional 
limitation, or additional loss of range of motion.  On 
neurological examination, there was significant pain over 
both sacroiliac joints, greater on the left than the right.  
There was also significant tenderness over the bilateral 
paraspinal muscles from L1 to L5, greater on the left than 
the right.  The veteran had slight difficulty with tandem 
gain due to pain alone.  No other neurological abnormalities 
were noted.  The examiner stated that the veteran had 
moderate functional limitations in activities of daily living 
during a flare-up and mild to moderate functional limitation 
in occupation.

In a June 2007 VA outpatient medical report, the veteran 
reported that he could tolerate about 1.5 miles of exercise 
before stopping secondary to knee or back pain.

The medical evidence of record shows that for the period on 
and after January 22, 2007, the veteran's low back disorder 
was manifested by pain and limitation of motion to 35 degrees 
of forward flexion, 15 degrees of extension, 15 degrees of 
bilateral lateral flexion, and 15 degrees of bilateral 
rotation.  There is no medical evidence of record that the 
veteran's low back disorder has ever resulted in limitation 
of flexion to 30 degrees or less or ankylosis of any kind.  
See 38 C.F.R. § 5237 (2008).  As such, an evaluation in 
excess of 20 percent is not warranted for the period on and 
after January 22, 2007.  

Other Considerations

The veteran has reported low back pain on use, a contention 
which is substantiated by the medical evidence of record.  
However, the level of pain found during the August 2002 and 
January 2007 VA spine examination reports has already been 
taken into consideration when determining the veteran's low 
back limitation of motion.  Accordingly, there is no medical 
evidence of record that the veteran experienced pain which 
caused additional limitation of motion beyond that 
contemplated by the currently assigned evaluations.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The Board must also determine whether an increased evaluation 
can be assigned for the veteran's low back disorder for any 
period on appeal by providing separate evaluations for the 
chronic orthopedic and neurologic manifestations of the 
disability, as noted under the rating criteria effective on 
and after September 23, 2002.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2) (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, Note (1) (2008).  However, the medical 
evidence of record does not show that the veteran experiences 
compensable neurologic abnormalities.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520 to 8530 (2008).  As such, a 
separate evaluation for neurologic abnormalities is not 
warranted for any period on appeal.  See Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The record shows that the veteran has a diagnosis of 
arthritis of the lumbar spine, shown through x-ray 
examination.  However, such findings, combined with the 
limitation of motion elicited, would warrant no more than a 
10 percent evaluation under 38 C.F.R § 4.71a, Diagnostic Code 
5003 (2008).  See also 38 C.F.R. § 4.45.  Additionally, 
awarding a separate evaluation under Diagnostic Code 5003 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14 
(2008); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2008).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to his service-connected low back disorder.  Thun v. Peake, 
22 Vet. App. 111 (2008).  The veteran has not required 
frequent hospitalization for his service-connected low back 
disorder, and the reported manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  Accordingly, an extraschedular evaluation is not 
warranted for the veteran's service-connected low back 
disorder.

After review of the evidence, there is also no evidence of 
record that would warrant a rating in excess of those already 
assigned for the disability at issue at any time during the 
period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 
2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against evaluations in excess of those already 
assigned, the doctrine is not for application.  Gilbert, 1 
Vet. App. at 56; see also Massey, 7 Vet. App. at 208.

Reactive Airway Disease

Service connection for reactive airway disease with sinusitis 
and headaches was granted by a September 1999 rating decision 
and a 10 percent evaluation was assigned under 38 C.F.R. § 
4.97, Diagnostic Codes 6513-6602, effective December 1, 1998.  
The hyphenated diagnostic code in this case indicates that 
chronic maxillary sinusitis, under Diagnostic Code 6513, was 
the service-connected disorder, and bronchial asthma, under 
Diagnostic Code 6602, was a residual condition.  A December 
2003 rating decision separated the sinusitis and headaches 
disability from the evaluation.  Subsequently, a November 
2007 rating decision assigned a 30 percent evaluation for 
reactive airway disease under 38 C.F.R. § 4.97, Diagnostic 
Code 6602, effective January 11, 2007.

Under Diagnostic Code 6602, a 10 percent evaluation is 
warranted for Forced Expiratory Volume in one second (FEV-1) 
of 71- to 80-percent predicted value, or; the ratio of FEV-1 
to Forced Vital Capacity (FVC) of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent evaluation is warranted for FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 60 percent 
evaluation is warranted for FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, is 
rated 60 percent disabling.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2008).

In an October 1999 VA outpatient medical report, the veteran 
reported that his breathing was "ok."  The report stated 
that the veteran had no functional limitations, coughing, 
purulent sputum, fever, cough, or nausea.  The veteran was 
prescribed an albuterol inhaler as needed and used it about 4 
to 5 times per week.  The assessment was that the veteran's 
pulmonary disorder was "very stable."

In a February 2001 VA outpatient medical report, the veteran 
reported breathing well with no physical limitations.  He 
reported walking 1 mile with no shortness of breath.  The 
veteran had no cough, fever, chest pain, pressure, or 
nocturnal shortness of breath.  On physical examination, the 
veteran's lungs were clear with no wheezing and good air 
movement.  The veteran was prescribed an albuterol inhaler as 
needed.  The assessment was "well controlled" asthma.

In a May 2002 VA outpatient medical report, the veteran 
reported breathing "ok" with occasional wheezing, minimal 
shortness of breath, and no limitation in daily activities.  
There was no chest pain, pressure, or dyspnea on exertion.  
His cough was minimal and there was no fever or cough.  On 
physical examination, the veteran's lungs were clear.  The 
veteran was prescribed an albuterol inhaler as needed.  The 
assessment was "well controlled" asthma that was mild and 
intermittent.

An August 2002 VA respiratory examination report stated that 
the veteran's claims file had been reviewed.  The veteran 
reported that he used an albuterol inhaler 2 to 3 days per 
week for shortness of breath.  He was able to exercise 
without dyspnea after using an albuterol inhaler.  On 
physical examination of the veteran's lungs, there were 
minimal rales of the left lower lung field.  No other 
abnormalities were noted.  The diagnosis was reactive airway 
disease/asthma.

The medical evidence of record shows that for the period 
prior to July 17, 2003, the veteran's reactive airway disease 
was manifested by asthma that required intermittent 
inhalational bronchodilator therapy.  There is no medical 
evidence of record that the veteran had FEV-1 of 56- to 70-
percent predicted, or FEV-1/FVC of 56 to 70 percent during 
this time period.  Nor is there any evidence that the veteran 
required daily inhalational or oral bronchodilator therapy, 
or inhalational anti-inflammatory medication prior to July 
17, 2003.

A July 2003 VA outpatient medical report stated that the 
veteran's asthma was "doing fine."  He reported some 
wheezing which was relieved by as needed use of a multi-dose 
inhaler 3 times per week.  The veteran stated that he was 
currently on Flovent, but when he was off of Flovent, he 
needed to use a multi-dose inhaler multiple times per day.  
There was no paroxysmal nocturnal dyspnea, cough, chest pain, 
pressure, or dyspnea on exertion.  The veteran reported no 
physical limitations and stated that he could walk 1 to 2 
miles without problems.  On physical examination, the 
veteran's lungs were clear.  The veteran was prescribed an 
albuterol inhaler as needed and Flovent twice per day.  The 
assessment was "well controlled" asthma that was mild and 
intermittent.


In an August 2004 VA outpatient medical report, the veteran 
reported that his asthma was "doing so-so" and that it 
"comes and goes" but was "still controlled."  He reported 
no dyspnea on exertion, cough, chest pain, or pressure.  The 
veteran reported no physical limitations and could walk 1 to 
2 miles without problems.  On physical examination, the 
veteran's lungs were clear.  The veteran was prescribed an 
albuterol inhaler as needed and Aerobid twice per day.  The 
assessment was "well controlled" asthma that was mild and 
intermittent.

A February 2005 VA outpatient medical report stated that on 
physical examination of the veteran's chest, there was no 
wheezing or crackles.  The assessment was asthma "not well 
controlled" on Aerobid.  The veteran was switched to 
Azmacort.

A December 2005 VA outpatient medical report stated that the 
veteran's asthma was well controlled and without coughing or 
shortness of breath.  On physical examination, the veteran's 
lungs were clear to auscultation, bilaterally.  The 
impression was well controlled asthma.  The veteran was 
prescribed a steroid inhaler twice per day and an albuterol 
inhaler as needed.

A June 2006 VA outpatient medical report stated that on 
physical examination of the veteran's chest, there was no 
wheeze.  The assessment was mild asthma with a bronchodilator 
prescribed as needed.

A September 2006 VA outpatient medical report stated that the 
veteran did not have a cough, hemoptysis, chest pain, or 
shortness of breath.  He reported occasional wheezing and 
dyspnea on exertion from asthma.  On physical examination of 
the veteran's chest, there were no wheezes.  The assessment 
was adult-onset asthma.

A December 2006 VA outpatient medical report stated that the 
veteran was doing well with no complaints.  He denied 
shortness of breath, dyspnea on exertion, and exercise 
limitation.  He reported an occasional cough which produced 
clear sputum.  On physical examination of the veteran's 
chest, there were no wheezes.  The assessment was adult-onset 
asthma.  The report stated that the veteran was 
"asymptomatic, active, and doing well."


A January 2007 VA hypertension examination report stated that 
the veteran's claims file had been reviewed.  The veteran was 
using inhaled steroids 3 times per day and an albuterol 
inhaler a minimum of 3 timers per week.  He had not lost any 
time from work or been hospitalized due to asthma.  On 
physical examination, the veteran's lungs were clear to 
auscultation and no wheezing was heard.  The diagnosis was 
chronic obstructive lung disease with reactive airway 
disease.  On pulmonary function testing, the veteran had 
normal baseline spirometry, normal lung volume, and normal 
diffusing capacity for carbon monoxide.  The veteran's FEV-1 
and FVC increased significantly following the administration 
of a bronchodilator.  The veteran's FEV-1/FVC ratio was 82 
percent.

A June 2007 VA outpatient medical report stated that the 
veteran was doing well overall and using a rescue inhaler 
approximately 2 times per week.  He reported a chronic, 
intermittent cough that was non-productive.  On physical 
examination, the veteran's lungs were clear to auscultation, 
bilaterally.  The assessment was adult-onset asthma which was 
clinically asymptomatic.  The report stated that the veteran 
was "doing quite well."

An August 2007 VA outpatient medical report stated that the 
veteran was using a rescue inhaler 2 times per week.  On 
physical examination, the veteran's lungs were clear.  The 
veteran's prescriptions included an albuteral inhaler as 
needed and a steroid inhaler 2 times per day.  The assessment 
was asthma, continue present management.

The medical evidence of record shows that, for the period on 
and after July 17, 2003, the veteran's reactive airway 
disease was manifested by asthma that required daily 
inhalational bronchodilator therapy.  A July 2003 VA 
outpatient medical report stated that the veteran was 
prescribed Flovent twice per day.  Further VA outpatient 
medical reports stated that the veteran continued to use 
prescription inhalational therapy for his reactive airway 
disease daily through December 2005.  Accordingly, the 
disability picture more nearly approximates the criteria for 
a 30 percent evaluation for the period on and after July 17, 
2003.  See 38 C.F.R. § 4.7 (2008).  


Moreover, a rating in excess of 30 percent for the period on 
and after July 17, 2003 is not for assignment.  Specifically, 
there is no medical evidence of record that the veteran has 
ever had FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC 
of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.

Other Considerations

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2008).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to his service-connected reactive airway disease.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  The veteran has not required 
frequent hospitalization for his service-connected reactive 
airway disease, and the reported manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  Accordingly, an extraschedular 
evaluation is not warranted for the veteran's service-
connected reactive airway disease.

After a review of the evidence, there is no medical evidence 
of record that would warrant a rating in excess of those 
already assigned above for the veteran's reactive airway 
disease under any rating criteria at any time during the 
period pertinent to this appeal.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence does not show findings that meet the criteria 
for an evaluation in excess of those assigned above, the 
doctrine is not for application.  Gilbert, 1 Vet. App. at 56; 
see also Massey, 7 Vet. App. at 208.

Sinusitis with Headaches.

As stated above, where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Francisco, 7 Vet. App. at 58.  However, 
the rule articulated in Francisco does not apply to the 
veteran's sinusitis with headaches claim, because the appeal 
of this issue is based on the assignment of a noncompensable 
evaluation following an initial award of a separate 
evaluation for sinusitis with headaches.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, staged ratings may be assigned for separate 
periods of time.  Id.

Service connection for reactive airway disease with sinusitis 
and headaches was granted by a September 1999 rating decision 
and a 10 percent evaluation was assigned under 38 C.F.R. § 
4.97, Diagnostic Codes 6513-6602, effective December 1, 1998.  
A December 2003 rating decision separated the sinusitis with 
headaches disability from the reactive airway disease 
evaluation and assigned a noncompensable evaluation under 38 
C.F.R. § 4.97, Diagnostic Code 6513, effective December 1, 
1998.

A May 1999 VA general medical examination report stated that 
the veteran had chronic sinusitis, which was mostly 
maxillary.  The veteran reported that the maxillary sinus was 
tender to palpation and that he had a whitish postnasal 
drainage for the previous 10 years, with fullness in the 
axilla since 1995.  The veteran also reported migraine 
headaches 3 times per year, which lasted 5 to 14 days per 
episode.  He stated that the headaches were manifested by 
light flashes and light sensitivity, but no tunnel vision, 
nausea, or vomiting.  He reported being incapacitated by the 
headaches "a few times" since 1994.  On physical 
examination, the right inferior turbinate had partial 
hypertrophy.  The diagnoses were chronic sinusitis and 
migraine headaches.  A May 1999 VA radiographic report gave 
an impression of suspected chronic sinusitis.

In a July 1999 VA outpatient medical report, the veteran 
complained of "episodic and chronic" headaches since 1995.  
He reported that he was experiencing a headache, which began 
3 day before.  The veteran reported that there was throbbing 
in the frontal and posterior areas.  He stated that this was 
the usual manifestations of his headaches and there were no 
clear precipitating factors.  The veteran denied nausea, 
vomiting, photophobia, and phonophobia.  There were no visual 
changes, numbness, weakness, or aphasia.  He reported daytime 
rhinnorhea and 2 or more days of facial pressure with pain.  
The veteran reported difficulty breathing at night through 
his mouth and reported that his headaches got worse with 
sinus flares.  He stated that he had headaches approximately 
once per month for 2 to 3 days per episode.  The veteran 
reported that during a headache he would go home from work or 
school.  After physical examination, the assessment was 
headaches, vascular and sinus by history, with a normal 
neurological examination.

In an August 2000 VA outpatient medical report, the veteran 
reported that his headaches were "under control" and he had 
more sinus-related symptoms.  He reported being congested, 
plugged up, with a clear white discharge and a bit of frontal 
pressure and pain.  There was not a lot of rhinnorhea.  After 
physical examination, the assessment was sinus complaints, 
with no evidence of bacterial sinusitis.

In a December 2000 VA outpatient medical report, the veteran 
complained of a sinus headache for the past 10 days for which 
over the counter decongestants were not helping.  In a second 
December 2000 VA outpatient medical report dated the same 
day, the veteran reported nasal obstruction for the previous 
14 days.  He reported green nasal secretions, nasal 
obstruction, and hyposmia or anosmia.  The veteran denied 
post-nasal drop, sneezing, cough, and fever.  He reported a 
plugging of the ears and bilateral frontal pain.  On physical 
examination, there was frontal sinus tenderness, bilaterally, 
but no maxillary tenderness.  Otoscopy was normal, there were 
no anterior nares or purulent secretions, and no red streak 
in the lateral recess of the oropharynx.  The diagnosis was 
acute rhinitis, possible sinusitis.  On x-ray examination, 
there was mucus in the bilateral ostiomeatal complex and 
clear paranasal sinuses.


In a May 2002 VA outpatient medical report, the veteran 
reported that congestion was "usually OK" with medication, 
he had minimal rhinnorhea, and no sinus pain or pressure.  He 
stated that his headaches were minimal.  After physical 
examination, the assessment was sinusitis/allergic rhinitis.  
The veteran was prescribed Vancenase 2 times per day and 
Sudafed as needed.

An August 2002 VA respiratory examination report stated that 
the veteran had a history of right maxillary sinusitis.  The 
veteran reported a history of a runny nose, watery eyes, and 
sneezing.  On physical examination, pale boggy turbinates 
were found without obstruction and there was tenderness over 
both maxillary sinuses.  The diagnosis was recurrent 
sinusitis confirmed by x-rays.

In a July 2003 VA outpatient medical report, the veteran 
reported that his congestion was "resolved" and his 
headaches "controlled."

In an August 2004 VA outpatient examination report the 
veteran complained of headaches for several days the previous 
week in the posterior head and frontal regions.  He stated 
that the headaches were no longer present, but that overall 
they had increased in frequency a small amount.  The veteran 
reported that they had not increased in severity and denied 
nausea, vomiting, photophobia, weakness, numbness, speech 
problems, or balance problems.

A June 2006 VA outpatient medical report stated that the 
veteran had an assessment of allergic rhinitis and was 
prescribed Flunisolide as needed.

In a September 2006 VA outpatient medical report, the veteran 
reported post-nasal drip that was well controlled with a 
nasal steroid and Benadryl.  After physical examination the 
assessment was allergic rhinitis/sinusitis with post-nasal 
drip.

In a January 2007 VA hypertension examination report, the 
veteran reported that he was using nasal steroids.  On 
physical examination, the veteran's mouth and throat were 
essentially clear.

An August 2007 VA outpatient medical report stated that the 
veteran had a history of chronic sinusitis that was well 
controlled on Flunisolide and chronic headache syndrome, 
which was improving.

The Schedule states that Diagnostic Codes 6510 
(pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal 
sinusitis), 6513 (maxillary sinusitis ), and 6514 (sphenoid 
sinusitis) are rated under the General Rating Formula for 
Sinusitis.  Under the General Rating Formula for Sinusitis, a 
noncompensable evaluation is warranted for sinusitis that is 
detected by x-ray only.  38 C.F.R. § 4.97, Diagnostic Code 
6514. A 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  A 30 percent disability rating 
is warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Id.  A 50 percent disability rating, the maximum 
schedular rating, is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Id.  The note to that provision defines an 
"incapacitating episode" of sinusitis as one that requires 
bed rest and treatment by physician.  Id.

The medical evidence of record shows that the veteran's 
sinusitis and headaches are manifested by occasional 
headaches, sinus congestion, and sinus pain.  There is no 
medical evidence of record that the veteran has ever required 
4 to 6 weeks of antibiotic treatment for his sinusitis.  
Furthermore, the medical evidence of record does not show 
that the veteran has experienced 3 to 6 episodes of sinusitis 
per year, characterized by headaches, pain, and purulent 
discharge.  While the veteran reported experiencing headaches 
multiple times per year in May 1999 and July 1999, the 
medical evidence of record does not show that the veteran has 
ever had purulent discharge.  In fact, the August 2000 VA 
outpatient medical report stated that there was no evidence 
of bacterial sinusitis.  Accordingly, an initially 
compensable evaluation is not warranted for the veteran's 
sinusitis with headaches under the General Rating Formula for 
Sinusitis.

The Board has considered rating the veteran's service-
connected sinusitis with headaches under all appropriate 
diagnostic codes, including Diagnostic Code 8100 for migraine 
headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2008).  However, the medical evidence of record does not 
demonstrate that the veteran has ever had characteristic 
prostrating attacks averaging 1 in 2 months for any period of 
time.  Id.  Accordingly, a compensable evaluation is not 
warranted for the veteran's sinusitis with headaches under 
this diagnostic code.

As this issue deals with the rating assigned following the 
original award of service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned evaluation reflects, at 
most, the degree of impairment shown throughout the entire 
period on appeal, there is no basis for staged ratings with 
respect to this claim.  Fenderson, 12 Vet. App. at 126.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b).  However, the veteran has not required 
frequent hospitalization for his service-connected sinusitis 
with headaches, and the reported manifestations of this 
disability are not in excess of those contemplated by the 
schedular criteria.  Moreover, marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  Thun v. Peake, 22 Vet. App. 111 
(2008).  Accordingly, an extraschedular evaluation is not 
warranted for the veteran's sinusitis with headaches.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for an 
initially compensable evaluation, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 56; see also Massey, 7 
Vet. App. at 208.



ORDER

Service connection for hypertension is denied.

An evaluation in excess of 10 percent for a low back disorder 
for the period prior to January 22, 2007, is denied.

An evaluation in excess of 20 percent for a low back disorder 
for the period on and after January 22, 2007, is denied.

An evaluation in excess of 10 percent for reactive airway 
disease for the period prior to July 17, 2003, is denied.

An evaluation of 30 percent, but no more, for reactive airway 
disease for the period on and after July 17, 2003, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initially compensable evaluation for sinusitis with 
headaches is denied.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


